
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 286
		IN THE HOUSE OF REPRESENTATIVES
		
			May 31, 2011
			Ms. Slaughter
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Recognizing, on the occasion of the 52nd
		  annual meeting of the Canada-United States Inter-Parliamentary Group in
		  September, 2011 in St. John’s, Newfoundland and Labrador, Canada, the
		  immeasurable assistance Gander International Airport, the Government of Canada,
		  and the citizens of Gander, Newfoundland and Labrador, provided to the United
		  States immediately following the terrorist attacks on the United States on
		  September 11, 2001.
	
	
		Whereas the United States Federal Aviation Administration
			 ordered United States airspace closed at 9:45 EDT, and all United States-bound
			 flights were ordered to land at the nearest airport;
		Whereas immediately following the closure of United States
			 airspace, Transport Canada ordered the closure of Canadian airports except for
			 outgoing police, military, and humanitarian flights, and incoming Canada and
			 United States bound international flights;
		Whereas this marked the first occasion that either the
			 United States or Canada closed its airspace;
		Whereas Transport Canada initiated Operation Yellow Ribbon
			 following the closure of the United States airspace to handle the diversion of
			 civilian airline flights bound for the United States;
		Whereas the purpose of Operation Yellow Ribbon was to
			 remove all air traffic from United States airspace and away from potential
			 United States targets as quickly as possible to minimize further terrorist
			 threats;
		Whereas NAV CANADA, Canada’s civil air navigation services
			 provider, recorded 239 aircraft destined for the United States and Canada
			 landing safely in 17 airports in Canada;
		Whereas Newfoundland and Labrador welcomed more airline
			 passengers than any other province, with 13,000 stranded individuals;
		Whereas about half of the 75 aircraft that landed in
			 Newfoundland in fact landed at Gander International Airport, which is known to
			 airline pilots around the world as the lifeboat of the Atlantic and is the
			 first North American airport on the trans-Atlantic route;
		Whereas before the terrorist attacks, Gander International
			 Airport was scheduled to receive 8 flights that day and instead received the
			 second most number of flights, at 38, and the second most number of passengers,
			 at 6,600, out of all the Canadian airports during Operation Yellow
			 Ribbon;
		Whereas the Town of Gander in the province of Newfoundland
			 and Labrador, Canada, has a population of approximately 9,600, only 3,000 more
			 than the total number of stranded passengers;
		Whereas the citizens of Gander and other Newfoundlanders
			 provided stranded passengers with food, clothing, shelter, medicine, potluck
			 suppers, guided tours, whale-watching excursions, and impromptu concerts over
			 the course of three tense and uncertain days;
		Whereas the kindness and generosity offered by the
			 citizens of Gander, Newfoundland and Labrador to stranded United States
			 passengers will forever be remembered as an embodiment of human
			 compassion;
		Whereas the stranded passengers have since sponsored
			 scholarships for Newfoundlanders, donated computer equipment to area
			 communities, financed a new conference room for the Gander area community of
			 Lewisporte and held annual reunions to show their appreciation for the goodwill
			 of the citizens of Gander;
		Whereas the United States owes a tremendous debt of
			 gratitude to the citizens of Gander, Newfoundland and Labrador;
		Whereas all local Canadian communities surrounding the
			 affected airports also welcomed the large number of passengers and accommodated
			 them in their homes and public facilities; and
		Whereas the United States also owes a tremendous debt of
			 gratitude to all Canadian airports and the surrounding communities that
			 welcomed the remaining flights, including—
			(1)1 flight to Deer Lake Regional Airport, 21
			 flights to St. John’s International Airport, 7 flights to Canadian Forces Base
			 Goose Bay, and 8 flights to Stephenville International Airport in Newfoundland
			 and Labrador;
			(2)47 flights to Halifax Stanfield
			 International Airport in Nova Scotia;
			(3)10 flights to Greater Moncton International
			 Airport in New Brunswick;
			(4)10 flights to Montréal-Mirabel
			 International Airport and 7 flights to Montréal-Pierre Elliott Trudeau
			 International Airport in Quebec;
			(5)14 flights to Toronto Pearson International
			 Airport and 4 flights to John C. Munro Hamilton International Airport in
			 Ontario;
			(6)15 flights to Winnipeg James Armstrong
			 Richardson International Airport in Manitoba;
			(7)6 flights to Edmonton International Airport
			 and 13 flights to Calgary International Airport in Alberta;
			(8)1 flight to Yellowknife Airport in the
			 Northwest Territories;
			(9)3 flights to Erik Nielsen Whitehorse
			 International Airport in Yukon; and
			(10)34 flights to Vancouver International
			 Airport in British Columbia: Now, therefore, be it
			
	
		That the House of Representatives
			 recognizes and thanks the citizens of Gander, Newfoundland, and all other
			 citizens across Canada who, during a time of unprecedented crisis, challenge,
			 and uncertainty, came to the aid of United States citizens and forever cemented
			 the generosity, goodwill, and mutual understanding that has defined the
			 bilateral relationship between the United States and Canada.
		
